In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00191-CV


                  IN THE INTEREST OF S.R.R. AND S.R., CHILDREN

                          On Appeal from the 222nd District Court
                                 Deaf Smith County, Texas
            Trial Court No. DR-2017K-169, Honorable Jack M. Graham, Presiding

                                      June 7, 2019

                   ORDER OF ABATEMENT AND REMAND
                    Before CAMPBELL and PIRTLE and PARKER, JJ.


      Appellant, R.G., appeals from the trial court’s order terminating her parental rights.

Although the order of termination provides that appellant’s appointed counsel, Mr. Todd

Henderson, “shall continue in that capacity until all appeals of a final order terminating

parental rights are exhausted or waived unless otherwise ordered by the Court,” appellant

filed a notice of appeal, acting pro se. In the notice of appeal, appellant complains she

received ineffective assistance of counsel.


      Accordingly, we abate the appeal and remand the cause to the trial court for further

proceedings. On remand, the trial court shall utilize whatever means it finds necessary

to determine the following:
       (1)    whether appellant still desires to prosecute the appeal;

       (2)    whether appellant is indigent;

       (3)    whether new appellate counsel should be appointed; and

       (4)    whether appellant is entitled to have the clerk’s record and reporter’s record
              furnished without charge.


       Should the trial court determine that new appellate counsel should be appointed,

the name, address, e-mail address, telephone number, and state bar number of newly-

appointed counsel shall be provided to the clerk of this court in an order of the court. The

trial court shall also issue findings of fact and conclusions of law addressing the foregoing

subjects. A clerk’s record containing the trial court’s orders and findings of fact and

conclusions of law shall be filed with the clerk of this court on or before June 21, 2019.


       It is so ordered.


                                                         Per Curiam




                                               2